UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
MARLON J. HARRIS,                         )
                                          )
            Plaintiff                     )
                                          )
            v.                            )                    Civil Action No. 11-0891 (ESH)
                                          )
WASHINGTON METROPOLITAN AREA              )
TRANSIT AUTHORITY,                        )
                                          )
            Defendant.                    )
__________________________________________)


                                  MEMORANDUM OPINION

       Upon consideration of defendant’s motion for summary judgment (Def.’s Mot. for

Summ. J., July 6, 2011 [dkt. #6], plaintiff’s statement of material facts (Pl.’s Statement, August

9, 2011 [dkt. #7]) and defendant’s reply (Def.’s Reply, Aug. 11, 2011 [dkt. #8]), defendant’s

motion will be granted. Nothing in plaintiff’s reply raises a material issue of fact to undercut the

fact that the grievance procedures of the collective bargaining agreement between WMATA and

the union provide plaintiff’s exclusive remedy under Section 66 of the WMATA compact, see

Sanders v. WMATA, 819 F.2d 1151, 1156-57 (D.C. Cir. 1987); Office & Prof. Empl. Int’l Union

v. WMATA, 724 F.2d 133, 137 (D.C. Cir. 1983), and this is not in any way affected by the issue

of whether plaintiff signed or received the March 3, 2010 “last chance” settlement agreement

under which he was reinstated from his initial termination.

       Accordingly, defendants’ motion will be granted and the case dismissed with prejudice.



                                                        /s/
                                              ELLEN SEGAL HUVELLE
Date: September 9, 2011                       United States District Judge